PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,646,042
Issued: February 4, 2014
Application No. 13/445,825
Filed: April 12, 2012
For: Hybrid Device Having A Personal Digital Key and Receiver-Decoder Circuit and Methods of Use
:
:
:
:	DECISION ON PETITION
:
:
:



This is a notice regarding the request, filed February 28, 2022, for acceptance of a fee deficiency submission under 37 CFR 1.28.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28 is hereby ACCEPTED.

This patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent must be paid at the undiscounted entity rate.  

Inquiries regarding this decision may be directed to the undersigned at (571) 272-3206.



/LIANA S WALSH/Lead Paralegal Specialist, OPET